DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with the implied phrase “The present disclosure relates to”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (New BiVO4 Dual Photoanodes with Enriched Oxygen Vacancies for Efficient Solar-Driven Water Splitting, Adv. Mater., 2018), hereinafter Wang.
Regarding claim 1, Wang discloses a photoelectrochemical photoelectrode for water splitting (see e.g. connecting paragraph of Pages 1-2, lines 4-13), which comprises a plate-type photoelectrode comprising a transparent electrode substrate and a photoanode layer disposed on the transparent electrode substrate (see e.g. Figs 1a and 4a, Page 2, Col. 1, lines 4-7, plate-type photoanodes of BiVO4 films on FTO glass substrate), wherein the plate-type photoelectrode exists in a plural number, and the plural plate-type photoelectrodes are spaced apart from each other by a predetermined interval so that they may be disposed face-to-face (see e.g. Fig. 4a, two plate-type photoanodes stacked one behind the other; Page 2, Col. 2, 2nd paragraph, lines 19-22, and Page 5, Col. 1, bottom paragraph, lines 1-4).
Regarding claim 6, Wang discloses the photoelectrochemical photoelectrode comprising two plate-type photoelectrodes (see e.g. Fig. 4a, two plate-type photoanodes stacked one on top of the other; Page 5, Col. 1, bottom paragraph, lines 1-4).
Regarding claim 11, Wang discloses the plate-type photoelectrode being a rectangular plate-type photoelectrode (see e.g. Figs. 1a and 4a, rectangular plate-type BVO photoanodes).
Regarding claim 12, Wang discloses the photoanode layer having a ratio of width and length of ~1:1.37 (see e.g. Figs. 1a, ~18.8mm by 14.5mm dimensions of yellow BVO photoanode layers based on the ruler scale, 14.5:18.8 being equal to 1:1.37).
	Regarding claim 13, Wang discloses the transparent electrode substrate being FTO (see e.g. Page 2, Col. 1, lines 6-7).
	Regarding claim 14, Wang discloses the photoanode layer comprising bismuth vanadate (BiVO4) (see e.g. Page 2, Col. 1, line 4).
Regarding claim 15, Wang discloses a water splitting apparatus comprising the photoelectrochemical photoelectrode for water splitting as defined in claim 1 (see e.g. Fig. 4a, water splitting device; Page 5, Col. 1, bottom paragraph, lines 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ono et al. (U.S. 2015/0252483), hereinafter Ono.
Regarding claim 2, Wang teaches all the elements of the photoelectrode of claim 1 as stated above. Wang does not teach a reflector which reflects the light transmitted through all off the plural photoelectrodes toward a rear photoelectrode side opposite to a front photoelectrode receiving light irradiation directly upon the light irradiation. Wang does teach the plural photoelectrodes being stacked one behind another such that a front photoelectrode is directly irradiated (see e.g. Fig. 4a, top BVO photoanode directly irradiated with bottom BVO behind it).
Ono teaches a photoelectrochemical device (see e.g. Paragraph 0047) comprising several photoactive layers provided on a transparent substrate (see e.g. Fig. 1, photovoltaic cells 14, 15 and 16 on reduction electrode layer 13 which comprises transparent conductive materials; Paragraph 0051, lines 10-14, and Paragraph 0052, lines 1-4) and a reflecting layer provided at the rear of the substrate respective to transmission of light (see e.g. Fig. 1, reflecting layer 12 at the rear with respect to the light incidence surface; Paragraph 0050, lines 1-2), so that light not absorbed during initial transmission through the photoactive layers is reflected from the rear and re-enters the photoactive layers, thereby improving the light absorption rate (see e.g. Paragraph 0050, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoelectrode of Wang to comprise a reflecting layer at a rear side of the rear photoelectrode such that light transmitted through the plural photoelectrodes is reflected back toward the rear photoelectrode as taught by Ono to improve the light absorption rate. 
Regarding claim 3, Wang in view of Ono teaches the reflector being disposed in the shape of a plate along one side of the rear photoelectrode (see e.g. Ono Fig. 1, reflecting layer 12 at rear of photovoltaic cells 14, 15 and 16).
Regarding claim 5, Wang in view of Ono teaches the reflector comprising metals (see e.g. Ono Paragraph 0050, lines 2-4).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ono, as applied to claim 3 above, and further in view of de Boer et al. (U.S. 2008/0223436), hereinafter Boer.
Regarding claim 4, Wang in view of Ono teaches all the elements of the photoelectrode of claim 2 as stated above. Wang in view of Ono does not explicitly teach the reflector being installed to form an angle of 3-45° with the rear photoelectrode. 
Ono further teaches the angle of a rear reflector being varied to change the amount of incident light (see e.g. Ono Paragraph 0247, lines 1-4, and Paragraph 0272, lines 9-14), allowing for improvement of photoelectrochemical reaction efficiency (see e.g. Ono Paragraph 0272, lines 14-16).
Boer teaches a photovoltaic device including a back reflector (see e.g. Abstract), wherein the reflector includes inclined portions which form an angle of 25 to 40° with respect to a planar substrate, causing more light to be kept in the cell and thereby improving the efficiency of the photovoltaic device (see e.g. Paragraph 0028, lines 18-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reflector of Wang in view of Ono to be provided at an angle of 25-40° with respect to the rear photoelectrode as taught by Boer to improve the efficiency of the photoelectrode by allowing more light to be kept within it.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kuang et al. (A Front-Illuminated Nanostructured Transparent BiVO4 Photoanode for >2% Efficient Water Splitting, Adv. Energy Mater., 2016), hereinafter Kuang.
Regarding claim 7, Wang teaches all the elements of the photoelectrode of claim 6 as stated above. Wang does not teach the two plate-type photoelectrodes being supposed in such a manner that the surfaces of the transparent electrode substrates having no photoanode layer may have each other, instead teaching the photoanode layer of a front photoelectrode facing the transparent electrode substrate of a rear photoelectrode (see e.g. Fig. 4a), as the back illumination for the BiVO4 photoanode films exhibited better photocurrent densities than the front illumination (see e.g. Page 2, Col. 2, 2nd paragraph, lines 13-17).
Kuang teaches a photoelectrochemical water splitting device (see e.g. Page 1, Col. 2, 2nd paragraph, lines 5-11) comprising a back-to-back stack of BiVO4 photoanodes, wherein the front photoanode is front illuminated, i.e. with the active layer facing the light, allowing for a remarkable photocurrent to be achieved (see e.g. Fig. 1d, Page 3, Col. 1, lines 21-31). The BiVO4 photoanodes have a worm-like network morphology (see e.g. Page 1, Col. 2, last paragraph, lines 1-2), exhibit similar charge separation under front and back illumination, and are thereby able to achieve a higher front illumination photocurrent density than the back illumination which experiences losses due to reflection at the electrolyte/substrate interface (see e.g. Page 3, Col. 1, lines 11-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate-type photoelectrodes of Wang to comprise the worm-like BiVO4 photoanode layers and be placed in a back-to-back configuration as taught by Kuang to enable front-illumination and allow a remarkable photocurrent to be achieved without losses due to reflection at the electrolyte/substrate interface.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Saito et al. (WO 2017164192, citation based on translation), hereinafter Saito.
Regarding claim 8, Wang teaches all the elements of the photoelectrode of claim 6 as stated above. Wang further teaches the photoanode layers disposed on each of the two plate-type photoelectrodes having the same thickness (see e.g. Page 2, Col. 2, 2nd paragraph, lines 19-22). Wang does not teach the photoanode layers being formed to have a thickness of 500-700 nm, instead teaching a thickness of 250 nm (see e.g. Page 2, Col. 2, lines 20-23, thickness of BVO-1.5h films which form the dual photoanode).
Saito teaches a photoelectrode for water-splitting (see e.g. Paragraph 0001) comprising a bismuth vanadate photocatalyst layer (see e.g. Paragraph 0013) which has a thickness of 80-1000 nm, preferably 100-600 nm (see e.g. Paragraph 0037, line 2), overlapping the claimed range of the present invention as well as the thickness value taught by Wang. When the thickness is too low, light absorption and water splitting activity decreases, and when it is too high, movement distance of electrons increases and charge recombination tends to occur, resulting in lower water splitting activity (see e.g. Paragraph 0037, lines 2-5).
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
MPEP § 2144.05 II states “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. The thickness is a results-effective variable influencing light absorption, activity, electron movement distance and charge recombination as taught by Saito above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the photoanode layers of Wang within a range of 100-600 nm through routine experimentation as taught by Saito to achieve desired the light absorption, water splitting activity, movement distance of electrons and/or tendency toward charge recombination.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim et al. (“Hetero-type dual photoanodes for unbiased solar water splitting with extended light harvesting” and Supplementary Information thereof, Nat Commun, 2016), hereinafter Kim, and Saito.
Regarding claim 9, Wang teaches all the elements of the photoelectrode of claim 6 as stated above. Wang further teaches the front photoanode layer receiving light irradiation directly having a thickness of 250 nm (see e.g. Page 2, Col. 2, lines 20-23, thickness of BVO-1.5h films which form the dual photoanode). Wang does not teach the photoanode layers disposed on each of the two plate-type photoelectrodes having a different thickness, wherein the remaining rear photoanode layer having a thickness of 600-1500 nm. 
Kim teaches a dual photoelectrode (see e.g. Abstract) comprising a BiVO4 photoanode in front of a Fe2O3 photoanode (see e.g. Fig. 2a), wherein photocurrent can be optimized by adjusting the thickness of the two photoanode layers (see e.g. Page 3, Col. 1, 3rd paragraph, lines 13-15), increase of thickness resulting in increased light harvesting efficiency (LHE), though significant increase of the front photoanode deters transmittance to the underlying photoanode (see e.g. caption of Supplementary Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear photoanode layer of Wang to have increased thickness as taught by Kim to improve its light harvesting efficiency.
Wang in view of Kim does not teach the rear photoanode layer having a thickness of 600-1500 nm.
Saito teaches a photoelectrode for water-splitting (see e.g. Paragraph 0001) comprising a bismuth vanadate photocatalyst layer (see e.g. Paragraph 0013) which has a thickness of 80-1000 nm (see e.g. Paragraph 0037, line 2), overlapping the claimed range of the present invention as well as the thickness value taught by Wang. When the thickness is too low, light absorption and water splitting activity decreases, and when it is too high, movement distance of electrons increases and charge recombination tends to occur, resulting in lower water splitting activity (see e.g. Paragraph 0037, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoanode layers of Wang to have a thickness of 1000 nm as taught by Saito as a maximum thickness for a bismuth vanadate photoanode layer to provide sufficient light absorption and water splitting activity while decreasing the movement distance of electrons and tendency toward charge recombination.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Diaz et al. (U.S. 2010/0213075), hereinafter Diaz.
Regarding claim 10, Wang teaches all the elements of the photoelectrode of claim 6 as stated above. Wang does not explicitly teach the two plate-type photoelectrodes being disposed in such a manner that they may be spaced apart from each other by an interval of 0.1-1.0 mm, but does teach the presence of an interval accommodating electrolyte (see e.g. Fig. 4a, O2 generation from water splitting occurring between the two BVO photoanodes ), which would necessarily be an interval greater than 0.
Diaz teaches an electrochemical reactor for reactions such as water electrolysis (see e.g. Abstract) comprising a plurality of electrodes with flat parallel faces separated from each other by a distance greater than 0.01 and less than 1 mm (see e.g. Paragraph 0010, lines 3-6, and Paragraph 0043, lines 1-5), overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above), the gap between the electrodes being filled with an electrolytic solution (see e.g. Paragraph 0010, lines 6-7).
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two plate-type photoelectrodes of Wang to be separated by distance of greater than 0.01 and less than 1 mm as taught by Diaz as a suitable separation gap for accommodating electrolyte between adjacent flat parallel electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795